United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, IRVING PARK ROAD
PROCESSING & DELIVERY CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1675
Issued: March 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 7, 2012 appellant filed a timely appeal from an August 2, 2012 overpayment
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $1,171.72; and (2) whether appellant was at fault
in creating the overpayment of compensation, thereby precluding waiver of the recovery.
On appeal, appellant contends that she was not aware that she was overpaid, that the
money was deposited directly into her checking account and that she was not at fault in the
creation of the overpayment.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 2, 2010 appellant, then a 39-year-old mail handler, filed a claim for
compensation alleging that, as a result of twisting closures on bags, her hands became numb,
tingling and painful. She alleged that, as a result of this and other job duties, she developed
carpal tunnel syndrome. On November 10, 2010 OWCP accepted appellant’s claim for bilateral
carpal tunnel syndrome. Appellant underwent a right carpal tunnel release on November 17,
2011 and a left carpal tunnel release on January 26, 2012. Effective December 31, 2011 she was
placed on the periodic rolls. Appellant was totally disabled from work for the period
November 17, 2011 through March 25, 2012. She returned to full-time limited-duty work on
March 26, 2012.
On May 24, 2012 OWCP made a preliminary determination that appellant was overpaid
compensation for the period March 26 through April 7, 2012 in the amount of $1,171.72. It
determined that this overpayment occurred because she returned to full-time work on March 26,
2012, but continued to receive compensation for total disability. OWCP noted that appellant was
paid compensation benefits for the period March 11 to April 7, 2012 in the amount of $2,523.71;
that she was entitled to compensation for $1,351.99, and that this resulted in an overpayment of
compensation in the amount of $1,171.72.2 It informed appellant that she had 30 days to request
a conference, a final decision based on the written evidence, or a prerecoupment hearing on the
issues of fault and possible waiver. OWCP also sent her financial forms to complete. Appellant
did not file a timely response.
On August 2, 2012 OWCP finalized the overpayment of $1,171.72. It also determined
that appellant was at fault in the creation of the overpayment as she received compensation to
which she knew she was not entitled.
LEGAL PRECEDENT – ISSUE 1
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 Monetary compensation for total or partial
disability due to an employment injury is paid as a percentage of pay,4 meaning pay at the time
of injury or pay at the time disability begins or pay at the time compensable disability recurs if
the recurrence begins more than six months after the injured employee resumes regular full-time
employment with the United States whichever is greater.5

2

OWCP noted that for the period March 11 through April 7, 2012, for which there were 28-calendar days, OWCP
determined that appellant received $90.1325 per day. However, as she returned to work on March 26, 2012, OWCP
noted that appellant should have been paid for only 15 days. OWCP multiplied 15 by $90.1325 and determined that
appellant should have been paid $1,351.99 for this period. Accordingly, it determined that appellant received an
overpayment in the amount of $1,171.72 ($2,523.71 minus $1,351.99 equals $1,171.72).
3

5 U.S.C. § 8102(a).

4

Id. at §§ 8105, 8106.

5

Id. at § 8101(4); John D. Williamson, 40 ECAB 1179 (1989).

2

Section 8116 of FECA provides that, while an employee is receiving compensation, he or
she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.6 A claimant is not entitled to receive total disability compensation and
actual earnings for the same period. OWCP’s regulations provide that compensation for wage
loss due to disability is available only for any periods during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury.7
ANALYSIS
The Board finds that this case is not in posture for decision regarding the amount of the
overpayment appellant received. OWCP determined that appellant received an overpayment in
the amount of $1,171.72 because she received compensation after she returned to full-time work.
It calculated how it made its determination as to the amount of the overpayment. However, the
record does not contain any official indication that appellant was paid compensation after she
returned to work. There is no Supplemental Roll Payment sheet in the record detailing a
payment made to appellant that covered the time period after she returned to work on
March 26, 2012. Accordingly, there is no proof of payment in the record supporting the finding
of an overpayment. In view of this fact, OWCP’s overpayment worksheets are insufficient to
establish the amount of wage-loss compensation paid for the period March 26 through
April 7, 2012. Accordingly, the Board does not have the information that it needs to properly
evaluate the amount of the overpayment.8 On remand, OWCP must set forth the appropriate
supporting documentation to support the overpayment finding.
CONCLUSION
The Board finds that this case is not in posture for decision.

6

Id. at § 8116(a).

7

20 C.F.R. § 10.500(a).

8

See W.L., Docket No. 12-320 (issued November 26, 2012).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 2, 2012 is set aside, and the case is remanded for further
action consistent with this action of the Board.
Issued: March 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

